Citation Nr: 1343109	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides in service.

2.  Entitlement to service connection for lung cancer, to include as secondary to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These matters were previously remanded in June 2011 for further development. The Board finds substantial compliance with the requested development. Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have verified service in Vietnam, meaning in-country, either on the landmass or inland waterways or otherwise duty or visitation.

2.  The Veteran's diabetes mellitus, type II, manifested many years after service  and has not been shown to be related to any event, injury, or disease incurred during active duty service.

3.  The Veteran's lung cancer manifested many years after service and has not been shown to be related to any event, injury, or disease incurred during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by October 2008 and September 2011 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA has made extensive attempts to confirm whether the Veteran was exposed to herbicides during claimed service in Vietnam, to include requesting information from the National Archives and Records Administration and the Joint Services Records Research Center (JSRRC)).   Therefore, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted identified, or remains outstanding, and the duty to assist requirement has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a VA examination is not necessary to determine whether diabetes mellitus or lung cancer is related to his period of active service, because the requirements for providing an examination are not met.  VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, although the Veteran has presented competent medical evidence of a current diagnosis for diabetes mellitus and lung cancer, the record is absent of an in-service diagnosis or reports of symptoms of the Veteran's conditions within one year after separation.  Furthermore, the record is absent of any event, injury, or disease in service to which diabetes mellitus or lung cancer could be attributed.  Therefore, no medical opinion is warranted for this claim and the Board finds that no further action is necessary to meet the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for diabetes mellitus (diabetes) and lung cancer, to include secondary to herbicide exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a current disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as diabetes, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, such as Agent Orange, during that service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted. See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002). 

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e)  to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Herbicide Exposure

The Veteran contends that he while serving on the U.S.S. Camden off the coast of the Vietnam waterways, he was exposed to Agent Orange that was being sprayed.  In the alternative, he asserts that while on the U.S.S. Camden he worked in the supply department where they carried drums of Agent Orange.  

The Veteran's personnel file indicates that he served aboard the U.S.S. Camden (AOE2), from July 1965 to July 1969.  Information received from the National Archives and Records Administration reveals that from July 1968 to February 1969, the U.S.S. Camden was deployed on a Westpac cruise and periodically operated on Yankee Station supporting flight operations and providing gunfire support off the South Vietnamese coast.

The Board finds that preponderance of the evidence is against the Veteran's contention that he was exposed to herbicides during his active service as he never set foot in nor was within the in-land waterways of Vietnam.

Service in the Republic of Vietnam, includes service in the waters offshore and service in other location where the conditions of service involved duty or visitation to the Republic of Vietnam.  38 U.S.C.A. 1116(a)(1); 38 C.F.R. 3.307 (a)(6)(iii) (2013).  In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit  (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166  (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  See Haas at 1193 - 1197; VAOPGCPREC 27-97.  A Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not served in the Republic of Vietnam under the Agent Orange Act and pertinent regulations, since he had never gone ashore from the ship and set foot within the land boards of the Republic of Vietnam.  Hass v. Peake, 525 F.3d 1168 (2008).  

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.   However, "blue water" service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides. These are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities. The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage. 

The Board notes that the Veteran's ship was involved in providing fire support off the coastal waters on Yankee Station in the northern Gulf of Tonkin.  The Board takes judicial notice of the fact that "Yankee Station" was a point in the Gulf of Tonkin off the coast of the Republic of Vietnam used by U.S. Navy aircraft carriers to launch air strikes during the Vietnam era.  Smith (Brady) v. Derwinski, 1 Vet. App. 235 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  In this respect, service onboard a "blue water" naval vessel off the coast of Vietnam, in this case the U.S.S. Camden, is not sufficient to establish presumptive exposure to an herbicidal agent.  Hass v. Peake, 525 F.3d 1168 (2008).  

The Board finds that the preponderance of the evidence is against a finding that the Veteran set foot in Vietnam soil and was not within the inland waterways of Vietnam while serving on a ship.  The Board has reviewed the Veteran's service medical records as well as his personnel file.  In addition, during a June 2008 VA Agent Orange examination the Veteran denied any land duty, noting that he had sea duty only on the U.S.S. Camden.  Therefore, the Board finds that the Veteran was not exposed to herbicides and is not entitled to consideration based on presumptive service connection.  

The Board also notes that in October 2011, the Veteran  provided a statement in support of his claim stating that he worked in the supply department onboard the U.S.S. Camden as a storekeeper and was exposed to herbicides while carrying drums of Agent Orange.  The Veteran provided photographs from his ship showing that he served on board the U.S.S. Camden, as well as pictures of drum containers in a storage area.  

The Board finds that the Veteran's statements concerning his duties and service are competent and credible, however, the most probative evidence of whether or not the Veteran was exposed to Agent Orange during his service on the U.S.S. Camden is a finding from the U.S. Army & Joint Services Records Research Center (JSRRC).  The JSRRC conducted research on whether or not Navy and Coast Guard ships transported tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  The JSRRC findings concluded that after reviewing official military documents, ship histories, deck logs, and other source of information related to Navy ships, that no evidence indicated that any Navy vessel that operated off the coast of Vietnam used, stored, tested or transported tactical herbicides, such as Vietnam.  The Board affords more probative weight to the JSRRC's findings regarding the use of Navy vessels to transport and store tactical herbicides as noted above.  While the Veteran's asserts that he carried drums of Agent Orange, the official documents and records reviewed by the JSRRC indicate that no Navy vessel transported such herbicides.  Further, while the Veteran provided a photograph of drum containers, the drums are not labeled and there is no indication of what substances they may contain, therefore the Board finds the photograph is inconclusive as to the substances that may or may not be inside the drum containers.  Therefore, the Board finds that the Veteran was not exposed to herbicides while onboard the U.S.S. Camden.  

Diabetes Mellitus

As noted above the Board found that the Veteran was not exposed to Agent Orange in the Republic of Vietnam or onboard the U.S.S. Camden, therefore, the Veteran does not meet the presumptive criteria for his diabetes due to herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, the Veteran may still qualify for service connection for his diabetes mellitus, type II, if it is shown that his disability manifest to a degree of 10 percent or more within 1 year of separation of service.  38 C.F.R.§§ 3.307(a)(3), 3.309 (2013).  In the alternative, the Veteran may meet the criteria for service connection if it is shown that the Veteran's diabetes was incurred in or due to his active service.  38 C.F.R. § 3.303(a) (2013). 

The Veteran's service medical records are absent of any complaints, findings, or diagnoses of diabetes.  On the Veteran's September 2008 claim, he indicated that the onset of his diabetes in 2003.  VA medical records show that in January 2001 the Veteran was seen for elevated glucose.  It was noted that his glucose and A1C was within normal limits.  A December 2003 VA medical record reflects that the Veteran was seen for the evaluation and management of diabetes.  He was diagnosed with diabetes mellitus, type II in December 2003, and has received ongoing treatment and evaluation.  

The preponderance of the evidence is against the Veteran's claim of entitlement to service-connection for diabetes.  The medical records as well as the Veteran's own statement concerning the onset of symptoms of diabetes, show that he did not experience symptoms of this condition until 2003, some 34 years after separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 34 years after service, a factor that weighs against the Veteran's claim.  Such period of time is also significantly outside of the 1 year period required for a grant of service connection on a presumptive basis.  

Additionally, there is no competent medical evidence or opinion that the Veteran's diabetes mellitus, type II, related to the Veteran's service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion. Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.

Lung Cancer

As noted above the Board found that the Veteran was not exposed to Agent Orange in the Republic of Vietnam or onboard the U.S.S. Camden, therefore, the Veteran does not meet the presumptive criteria for his lung cancer due to herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, the Veteran may still qualify for service connection for his lung cancer, if it is shown that his disability was incurred in or aggravated by service.  38 C.F.R. § 3.303(a) (2013). 

The Veteran's service medical records are absent of any symptoms, reports, or diagnoses for lung cancer or lung conditions.  The first evidence of record showing a lung disorder is from a VA medical facility in May 2009.  The Veteran was taken to the emergency room after spitting up blood for 3 days.  In May 2009 the Veteran was diagnosed with a tumor in the right upper lung that was squamous cell carcinoma, more than 40 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for lung cancer.  All credible and competent evidence indicate that the Veteran's lung cancer manifested many years after service.  Further there is an absence of any treatment or report of symptoms since separation of service.  Significantly, moreover, there is no competent medical evidence or opinion that the Veteran's lung cancer is  related to his service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion. Therefore, the Board finds there is no competent evidence establishing that the Veteran's lung cancer was incurred in or due to his active a service.

The Board has also considered the Veteran's and his representative statements that his diabetes and lung cancer were caused by Agent Orange.  Neither Veteran nor his representative has been shown to have any expertise in medical matters.  Although it is error to categorically reject a non-expert nexus opinions, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from an earlier decision addressing what a layperson is competent to offer as far as diagnoses. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Taking into account Davidson, Jandreau, and Layno, the Board concludes that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

Whether the Veteran's diabetes or lung cancer was caused by exposure to Agent Orange or any other aspect of the Veteran's service is not subject to observation by the five senses.  Nor is it a simple question. What causes cancer is clearly a subject investigated by medical experts which tends to show that laypersons lack the background to provide competent opinion evidence on the subject.  Hence, to the extent that the Veteran or his representative seek to provide their own nexus opinion, the Board finds such opinions to not be competent evidence.

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, and lung cancer.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure, is denied.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


